HOOD, Associate Judge.
Appellant was a.month to month tenant of housing accommodations leased , to him by the United States of America through the National Capital Housing Authority. After service of a thirty-day notice to quit the United States sued for and obtained judgment for possession.
The tenant in appealing has assigned twenty-one'claims of error but has stated them in such general terms that it is impossible to determine from the record their merits, , if anyl The case was submitted without argument and appellant in his one-page brief states that he “would have to write' a thousand-and-one pages to' cover the expanded phase of this case.” ’ He also states: “In the. purview of the Wittek case 1 473, and other important opinions in U.S.A. Tenancy and Insurance cases, any further litigation appears hopeless.” Nevertheless he asks this court to reverse the judgment. ' ...
Because appellant appears in proper person, and apparently is not a lawyer, we have examined the record with care,, but have ..found no error..
■ Affirmed.

. The reference, we assume, is to United States v. Wittek, 337 U.S. 346, 69 S.Ct. 1108, 93 L.Ed. 1406, holding that the District of Columbia-Emergency Rent Act, D.C.Code 1940, § 45 — 1601 et seq., is not applicable to Government owned housing.